Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2003

Obado v. State of NJ
Precedential or Non-Precedential: Non-Precedential

Docket 02-4080




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Obado v. State of NJ" (2003). 2003 Decisions. Paper 552.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/552


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 PRECEDENTIAL

                                             Filed May 16, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                          No. 02-4080


                        DENNIS OBADO
                                Appellant
                                v.
           STATE OF NEW JERSEY; ATTORNEY
         GENERAL OF THE STATE OF NEW JERSEY
                 (D.N.J. Civ. No. 02-cv-2646)

     Present: BECKER,* Chief Judge, ALDISERT and WEIS,
                       Circuit Judges.

                 (Opinion Filed: May 9, 2003)


                ORDER AMENDING OPINION

  The slip opinion in the above case filed May 9, 2003, is
amended as follows:
1.    On page 4, second full paragraph, line 20, change “(___
      ed. ___)” to “(2d ed. Supp. 2003)”.
2.    On page 5, first full paragraph, delete the following:
      “Those cases, however, involve situations where the
      petitioner sought relief from convictions in federal
      courts. Here, a state prisoner seeks relief from a state
      court conviction.” In place of these deleted sentences,
      insert the following: “We agree with those cases.”

* Judge Becker completed his term as Chief Judge on May 4, 2003.
                             2


                                 By the Court,
                                 /s/ Edward R. Becker
                                     Circuit Judge
DATED: May 16, 2003

A True Copy:
        Teste:
                 Clerk of the United States Court of Appeals
                             for the Third Circuit